Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Lee Kelley, Jr., appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Kelley, No. 7:10-cr-00099-D-1 (E.D.N.C. July 9, 2015); see United States v. Black, 737 F.3d 280, 286 (4th Cir.2013) (finding that Black was not eligible for § 3582(c)(2) sentence reduction where he was sentenced to a mandatory minimum because “his sentence was not based on ‘a sentencing range’ that the Sentencing Commission subsequently lowered”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.